Dear Mr. Belanger:
We are in receipt of your opinion request, wherein you ask the following question:
  May a parish employee be appointed to serve as a member of the Regional Transit Authority?
The Dual Officeholding Laws, 42:61, et seq., prohibit one from holding a full-time appointive position and a full-time employment.  See R.S.42:63E.  Here, membership on the board of the Regional Transit Authority is a part-time appointive position. R.S. 48:1655 and R.S. 42:62(2) and (5).
Thus, the individual in question can hold full-time employment with the parish and also serve in the part-time appointive position of member of the Regional Transit Authority.
R.S. 48:1655 is responsive to your specific question regarding the payment of per diem:
  B.  Such appointees shall be qualified voters holding no elective public office.  Appointees to any agency, board or commission of a participating parish shall be eligible for appointment to the board provided that no per diem is received from any such agency, board or commission by such appointee.
Should you have further questions, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams